Case 5:20-cr-00106-JD Document 1 Filed 03/03/20 Page 1 of 14
AO 91 (rey, 11/11) Criminal Complaint AUTHORIZED AND APPROVED DATE:__“ Jp 3{3/ 20 Z0

 

United States District Court FIL Ee D

 

 

 
 

for the
WESTERN DISTRICT OF OKLAHOMA HAR 3 2020
fips airs OE
4 BR 2 3 ——D
United States of America ) DEPUTY”
)
v. ) oi
) Case No: M-20 -44 iP
RANDY LEW WILLIAMS, )
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 30, 2018 through March 2, 2020, in the county of Oklahoma, in the Western District of

Oklahoma, the defendant violated:

Code Section Offense Description
18 U.S.C. $§ 922(a)(1)(A) Shipping firearms in foreign commerce without a license
18 U.S.C. § 922(e) Shipping firearms in foreign commerce without notifying carrier
18 U.S.C. § 554 Illegal smuggling firearms from the United States
18 U.S.C. § 371 Conspiracy to smuggle firearms from the United States

This criminal complaint is based on these facts:

See attached Affidavit of Special Agent Beau D. Coffindaffer, of the Federal Bureau of Investigation which is incorporated
and made a part hereof by reference.

(1 Continued on the attached sheet.

Pr D. GAb-Afer
BEAU D. COFFINDAFEER |

Special Agent
Federal Bureau of Investigation

Sworn to before me and signed in my presence.
Date: 3] A 2°20

City and State: Oklahoma City, Oklahoma GARY M. PURCELL, US Magistrate
: Printed name and vtle A "

    
 

Jyfige's signature
 

Case 5:20-cr-00106-JD Document 1 Filed 03/03/20 Page 2 of 14
Case 5:20-cr-00106-JD Document 1 Filed 03/03/20 Page 3 of 14

WESTERN DISTRICT OF OKLAHOMA
OKLAHOMA CITY, OKLAHOMA

STATE OF OKLAHOMA _)

)
COUNTY OF OKLAHOMA )

AFFIDAVIT
I, Beau D. Coffindaffer, being duly sworn, depose and state the following:

INTRODUCTION

1. Iam a Special Agent (SA) with the Federal Bureau of Investigation
(FBI) and have been so employed since October 2014. I have successfully
completed the FBI basic academy at Quantico, and have worked on criminal
cases, as well as international and domestic terrorist cases. Prior to my tenure
as a Special Agent, I was employed by the United States Army and have
worked on multiple counterterrorism operations. I am currently assigned to
the Oklahoma City Joint Terrorism Task Force.

2. This Affidavit is based upon my personal involvement in this
investigation, my training and experience, my review of relevant reports,
evidence, and information supplied to me by other law enforcement officers. It
does not include each and every fact known to me about the investigation, but
rather only those facts that I believe are sufficient to establish the requisite

probable cause.
Case 5:20-cr-00106-JD Document1 Filed 03/03/20 Page 4 of 14

3. Based on my training and experience and the facts set forth in this
Affidavit, I believe there is probable cause to believe Randy Lew WILLIAMS
(WILLIAMS)! committed the following offenses against the United States: 18
U.S.C. § 922 (a)(1)(A), shipping firearms in foreign commerce without a license;
18 U.S.C. § 922(e), shipping firearms in foreign commerce without notifying
carrier; 18 U.S.C. § 554, illegal smuggling firearms from the United States;
and 18 U.S.C. § 371, conspiracy to smuggle firearms from the United States.

INVESTIGATION TO DATE

4. On December 19, 2018, the Oklahoma City Field Office of the FBI
was notified by the FBI Legal Attaché (LEGAT) office in Abu Dhabi, United
Arab Emirates that a FedEx shipment, identified by FedEx tracking number
784109249899 (SHIPMENT), was seized at the FedEx distribution hub located
in Dubai, United Arab Emirates. The SHIPMENT contained three Glock 19
pistol slides and various disassembled Glock 19 parts concealed inside tool
boxes and tools. A review of the SHIPMENT’s accompanied documentation
showed that the SHIPMENT was sent from Oklahoma City, Oklahoma, on

November 30, 2018, by Randy Williams (WILLIAMS), 3340 South Bryant

 

1 The search warrant affidavit contained the name “Randy Lewis Williams.”
WILLIAMS has confirmed his name to be Randy Lew Williams.

2
Case 5:20-cr-00106-JD Document1 Filed 03/03/20 Page 5 of 14

Avenue, Oklahoma City, Oklahoma 73115, and telephone number (405) 431-
9605. The commercial invoice for the SHIPMENT only indicated the following
items within the SHIPMENT: “5 Sawzalls, 3 Punch sets, 3 Hitch Pins, 3
Patches.” The SHIPMENT’s accompanied documentation further identified
the recipient to be Rebwar Hamid, care of Williams Refrigeration, in
Sulaymaniyah, Iraq.

5. During an interview with United States Customs and Border
Protection (CBP) authorities at the Chicago O’Hare International Airport on
January 8, 2019, WILLIAMS stated that he was returning from a three-week
trip to Sweden and Iraq. During that same interview, WILLIAMS advised that
he had spent the first week in Sweden and then traveled to Sulaymaniyah,
Iraq, for the last two weeks. WILLIAMS advised during the interview that he
met with Rebwar Hamil (sic) and Rebwar Hamil’s brothers. WILLIAMS
indicated that he met Rebwar Hamil in 2015 when Rebwar Hamil was a
commander of the Peshmerga group, a Kurdish guerilla organization that
fights for a free Kurdish state in Irag. WILLIAMS told CBP that he had
previously fought with Rebwar Hamil. WILLIAMS reported that he stayed at

Rebwar Hamil’s home in Sulaymaniyah, Iraq, and that he stays in contact
Case 5:20-cr-00106-JD Document 1 Filed 03/03/20 Page 6 of 14

through Facebook with Rebwar Hamil. WILLIAMS advised CBP that his
address was 3340 Bryant Avenue, Del City, Oklahoma 73115.?

6. Dubai authorities and the FBI re-examined the SHIPMENT on
January 24, 2019, at which time additional Glock 19 and Glock 17 parts were
discovered concealed within the contents of the SHIPMENT. Some of the gun
parts were concealed within the larger sawzalls (reciprocating saws) in the
SHIPMENT. I know that individuals attempting to illegally ship firearms
commonly disassemble the guns prior to shipment and conceal the various gun
parts in otherwise legal products to avoid detection during screening and
transport. In total, the SHIPMENT contained three disassembled Glock 19
pistols bearing serial numbers BFWN193, BFWN194, and BFWN217, two
Glock 17 lower receivers bearing serial numbers BFPN8838, and BFPN384, and
other Glock parts such as a Glock 19 recoil spring assembly, a Glock 19 slide
stop lever, a Glock 19 trigger mechanism housing with ejector, a Glock 19
trigger with trigger bar, as well as the slides and barrels to the three Glock 19s

previously identified. In March 2019, Dubai authorities notified FBI that

 

2 Del City, OK, is a suburb of Oklahoma City, OK. 3340 South Bryant Avenue,
Oklahoma City, OK 73115 (address listed on the SHIPMENT), and 3340
Bryant Avenue, Del City, OK 73115 (address provided by WILLIAMS to CBP),
are the same location.
Case 5:20-cr-00106-JD Document 1 Filed 03/03/20 Page 7 of 14

Dubai authorities intended to return to the SHIPMENT “to the source of
arrival.”

7. On December 30, 2019, FBI learned from FedEx that the
SHIPMENT had been assigned a new tracking number (115409735821) and
had already been shipped back to the United States and delivered. Under the
new tracking number, the SHIPMENT had been returned to the FedEx facility
located at 5700 South Portland Ave., Oklahoma City, Oklahoma 73119. FedEx
advised FBI that FedEx records indicated that the SHIPMENT was for “Randy
Williams” and was signed by and picked up by “R. Williams” on November 27,
2019, at the FedEx facility located at 5700 South Portland Ave., Oklahoma
City, Oklahoma 73119. FedEx further advised FBI that in order to take
possession of a package or shipment, an individual must have shown a photo
identification with a name and address that matches the label on the package
or shipment.

8. ATF records identified WILLIAMS as purchasing three Glock 17
lower receivers, four Glock 17, 9mm pistols, and six Glock 19, 9mm pistols from
Village Tactical, 10623 N May Avenue, Oklahoma City, Oklahoma between

July 19, 2018, and September 1, 2018. This purchase included the two Glock
Case 5:20-cr-00106-JD Document1 Filed 03/03/20 Page 8 of 14

17 lower receivers and the three Glock 19, 9 mm pistols discovered concealed
within the shipment.?

9. Information obtained from Wal-Mart identified WILLIAMS as the
recipient of 13 wire transfers, totaling $12,761.00, from January 22, 2018 to
October 17, 2018. The wire transfers all originated in Uppsala, Sweden, and
were authorized by Awat Khalid. According to an open source search,
WILLIAMS maintains three Facebook profiles: username Randy Lew
Williams, username Randy Lew, and username Randy Williams. All three
profiles have profile pictures that appear to match WILLIAMS’ driver’s license
and surveillance photos, and are “friends” with username Awat Hhk, of
Uppsala, Sweden, as well as username Rebwar Hamid (kurdish sniper).
Furthermore, username Awat Hhk is “friends” with username Rebwar Hamid

(kurdish sniper).4 According to FedEx records, WILLIAMS shipped four other

 

3 The other Glock purchases are identified as: one Glock 17 lower receiver
bearing serial number BFPN752; three Glock 19 pistols bearing serial
numbers BFWM159, BGAM484, BFWN195; and four Glock 17 pistols bearing
serial numbers XWU580, BHGZ222, BHMT906, and XWU575.

4 FBI believes that Awat Hhk and Awat Khalid are the same person based on
mutual Facebook friends and the listed location.

6
Case 5:20-cr-00106-JD Document 1 Filed 03/03/20 Page 9 of 14

packages to both Awat Khalid and Rebwar Hamid between May 4, 2018 and
October 26, 2018.5

10. Information obtained from the Bureau of Alcohol, Tobacco,
Firearms and Explosives (ATF) indicated that WILLIAMS has no licenses
from the ATF to include a Federal Firearms License (FFL).

11. The United States Department of State, Bureau of Political
Military Affairs, Directorate of Defense Trade Controls (DDTC) is responsible
for the administration of Section 38 of the Arms Export Control Act (AECA)
(22 U.S.C. § 2778) and the International Traffic in Arms Regulations (TAR)
(22 C.F.R. Parts 120-180) issued pursuant thereto, as they relate to the
manufacture, brokering, export, temporary import, and transfer of defense
articles and defense services. On February 5, 2020, DDTC issued a
memorandum stating that it had conducted a registration license history check

for Randy Lewis Williams.® No record was located of a registration application

 

5 In the same time frame as the wire transfers and shipments, ATF records
identified WILLIAMS as purchasing the following from Village Tactical: one
Anderson AM-15 rifle bearing serial number 17138338, one Nesika T .308
caliber rifle bearing serial number T0556, and one Glock 17 pistol bearing
serial number BEPR343.

6 The registration check utilized “Randy Lewis Williams” instead of his correct
middle name “Lew.” Randy Lewis Williams is listed as an alias middle name

in WILLIAMS criminal background check. Additionally, the DDTC
7
Case 5:20-cr-00106-JD Document1 Filed 03/03/20 Page 10 of 14

by, any application for an export license by, any export license granted to, or
any other written approval granted to an individual or entity WILLIAMS with
respect to the exportation of defense articles or defense services, brokering, or
any other regulated activities regarding the temporary import, export, or
transfer of any defense articles or defense services.

12. Non-automatic and semi-automatic firearms to .50 caliber
inclusive (12.7 mm), including, but not limited to, rifles, carbines, handguns,
pistols, and revolvers, are Category I(a) defense articles on the United States
Munitions List (USML).

13. Barrels, cylinders, receivers (frames) or complete breech
mechanisms for the firearms in Category I{a) are Category I(g) defense articles
on the USML. A sub-category includes, but are not limited to barrels, frames,
and lower receivers.

14. Components and attachments for the articles in Categories I(a)
and I(g) are Category I(h) defense articles on the USML. These items include,
but are not limited to slides, recoil spring assemblies, slide stop levers, trigger

mechanism housings with ejectors, and triggers.

 

registration check also utilized WILLIAMS date of birth and social security
number.
Case 5:20-cr-00106-JD Document 1 Filed 03/03/20 Page 11 of 14

15. An individual may not export a defense article without a license
unless otherwise authorized by law pursuant to Title 22, U.S.C. § 2778.

16. WILLIAMS’ vehicle registration with the Oklahoma Tax
Commission was updated on November 9, 2019 (prior to WILLIAMS signing
for the returned SHIPMENT). The registration for WILLIAMS’ blue Dodge
Challenger bearing license plate JDS320 (VEHICLE) lists WILLIAMS’
current address as 1200 E. Ayers Street, Apartment 302 Edmond, Oklahoma
73034. The updated registration predated the date WILLIAMS signed for the
returned SHIPMENT at FedEx. However, on February 25, 2020, FBI Task
Force Officer David Otwell interviewed Officer Demetrius Kirk of the Edmond
Police Department. Officer Kirk currently lives at the Parke at Central
Apartments located at 1200 East Ayers, Edmond, OK. Officer Kirk works part-
time for the apartment complex as a security officer. Officer Kirk knows that
WILLIAMS is the on-site maintenance employee for the apartment complex.
Officer Kirk told FBI that WILLIAMS moved into apartment 302 when the
apartment complex hired him. Approximately three weeks ago, Officer Kirk
observed WILLIAMS move from apartment 302 into apartment 605 (the
RESIDENCE). Approximately two weeks ago, Officer Kirk had a conversation
with WILLIAMS who stated that he was in the process of installing

surveillance cameras on the outside of the RESIDENCE for security purposes.
Case 5:20-cr-00106-JD Document1 Filed 03/03/20 Page 12 of 14

17. OnFebruary 25, 2020, the United States Postal Inspection Service
notified FBI that WILLIAMS resides at 1200 East Ayers Street, Apartment
605, Edmond, OK 73034 (the RESIDENCE) and is the onsite maintenance
worker.

18. On March 2, 2020, FBI went to the RESIDENCE. FBI observed
WILLIAMS exit the RESIDENCE. FBI asked if WILLIAMS would speak to
agents concerning the CBP interview conducted January 8, 2019. WILLIAMS
agreed to speak with agents. WILLIAMS admitted to having traveled to fight
with the Peshmerga. WILLIAMS admitted to knowing Awat Khalid and
Rebwar Hamid.?7 Agents asked WILLIAMS if he had ever sent any items to
the Peshmerga. WILLIAMS stated that he had sent clothing. WILLIAMS
denied sending any other items. Agents informed WILLIAMS that providing
false statements to federal agents was a crime. WILLIAMS then admitted to
shipping firearms to Iraq for the Peshmerga. WILLIAMS acknowledged
purchasing the Glock pistols and receiving them from Village Tactical.
WILLIAMS further detailed that he had placed the pistols in the package
intercepted by FedEx, including hiding the lower receivers in the sawzalls.

WILLIAMS told agents that he received money via wire transfer from “Awat”

 

7 WILLIAMS did not recall Awat Khalid’s last name, but showed agents his
Facebook profile “Awat Hhk.”

10
Case 5:20-cr-00106-JD Document1 Filed 03/03/20 Page 13 of 14

for the purpose of purchasing the firearms. WILLIAMS also admitted to
having sent two rifles to Iraq hidden with torque wrenches, including the
Nesika T .308. WILLIAMS admitted that he did not have a license to send
firearms to Iraq and that what he did was wrong.

19. FBI agents requested and received consent to search the
RESIDENCE. Agents also informed WILLIAMS that they had a search
warrant for the RESIDENCE. WILLIAMS told agents that he had a rifle
with an 11-inch upper receiver/barrel that was attached to a lower receiver.
FBI located a Spikes Tactical ST15, .223 caliber rifle bearing serial number
NSL117876 on the wall in WILLIAMS’ living room. ATF confirmed that the
barrel length was less than 16 inches.

20. During the search of the RESIDENCE, agents located a
Springfield Savage Arms model 947D, .410 caliber shotgun. The shotgun had
been obviously modified. ATF confirmed that the barrel length was less than
18 inches and had an overall length of less than 26 inches.

21. WILLIAMS indicated that after the package was intercepted in
Dubai, individuals attempted to talk him “out of coming back home,” indicating
to agents that WILLIAMS was overseas at the time. WILLIAMS indicated

that he decided to return to the United States.

11
Case 5:20-cr-00106-JD Document1 Filed 03/03/20 Page 14 of 14

CONCLUSION
22. Based on the above stated facts, I believe there is probable cause
to show that WILLIAMS committed the following offenses against the United
States: 18 U.S.C. § 922 (a)(1)(A), shipping firearms in foreign commerce
without a license; 18 U.S.C. § 922(e), shipping firearms in foreign commerce
without notifying carrier; 18 U.S.C. § 554, illegal smuggling firearms from the
United States; and 18 U.S.C. § 371, conspiracy to smuggle firearms from the

United States.

Pf. CY fu
Beau D. Coffindaffer

Special Agent
Federal Bureau of Investigation

Sworn and subscribed before me this the 3rd day of March, 2020.

ANEct12 57)

The Honérable GARY M. PURCEL
UNITED STATES MAGISTRATHJUDGE

12
